Citation Nr: 0428793	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
tooth loss due to dental trauma. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.


CONCLUSION OF LAW

Claimed residuals of dental trauma were neither incurred in 
nor aggravated by service, and the veteran is not otherwise 
eligible for VA outpatient dental treatment. 38 U.S.C.A. §§ 
1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a VCAA letter dated in May 2001, under a heading entitled 
"What Must The Evidence Show To Establish Entitlement," the 
RO stated that in order to establish service connection for a 
dental condition, the evidence must show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing an 
injury or disease, a current physical disability, and a 
relationship between the current disability and the injury, 
disease, or event in service.  In the January 2003 statement 
of the case, the RO provided the veteran with the text of 
38 C.F.R. § 3.381, pertaining to the criteria for service 
connection of dental conditions for treatment purposes.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the May 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You Obtain Evidence For Your 
Claim," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.  Under a 
heading entitled "What Can You Do To Help With Your Claim," 
the RO stated that the veteran could provide VA with copies 
of any private treatment records in his possession.  Under a 
heading entitled "What Has Been Done To Help With Your 
Claim," the RO indicated that it had obtained the veteran's 
service medical records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records.  In a letter dated in January 2001, the veteran, 
through his representative, indicated that he had been 
treated at the "Mamoraneck Dental Clinic, White Plains 
Avenue, New York."  In the May 2001 VCAA letter, the RO 
indicated that the veteran should provide the complete 
mailing address of the Clinic, as well as authorization for 
the RO to obtain those records.  A reply to this request was 
not received from the veteran.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The veteran's physical examination and induction report, 
dated in November 1944, indicated the following missing 
teeth:  on the right, teeth numbered 1, 2, 3, 4, 8, 14 and 
16, and on the left, teeth numbered 1, 2, 3, 4, 5, 7, 14, and 
16.  Teeth numbered 1, 2, 3, and 4 on the right, and teeth 
numbered 1, 2, 3, and 4 on the left were noted to be replaced 
by dentures.  The denture was noted to be not disabling.  
Mouth and gum abnormalities were noted to be "none."

The service medical records indicated that in January 1945 
teeth numbered 5 through 8 on the right and 6 through 8 on 
the left were carious, and in February 1945, teeth numbered 
15 on the right and 15 on the left were carious.

In a report of physical examination of enlisted personnel 
prior to discharge, dated in March 1946, it was noted that 
the veteran had a full upper prosthesis, which was noted to 
be full upper-serviceable.  Teeth numbered 14 and 15 on the 
right, and teeth numbered 14 and 16 on the left were noted to 
be missing.  Mouth and gum abnormalities were noted to be 
none.  The veteran indicated that he had no wound, injury, or 
disease which was disabling, and in a list of all significant 
diseases, wounds, and injuries, including circumstances which 
the wounds or injuries were incurred and date of onset, the 
veteran did not include any injuries to the mouth or teeth.

The veteran's WD AGO From 53-55 indicated that the veteran 
was awarded the European African Middle Eastern Service Medal 
and World War II Victory Medal.  He was overseas from April 
1945 to September 1945.  Under "battles and campaigns" was 
listed "Central Europe GO 33 WD 45 as amended."  Under 
"wounds received in action," was noted "none."  His 
military occupation was noted as "welder combination 256."

The veteran's Separation Qualification Record noted that the 
veteran served with an engineer unit, that he welded vehicles 
and other equipment, and welded new sections on damaged 
trucks.  He also welded points in bridge building and set up 
and maintained equipment.

The veteran applied for service connection for a hernia in 
March 1946.

In a statement dated in January 2001, the veteran indicated 
that he sustained an injury to his mouth and teeth in Germany 
in 1944, which required the removal of the remaining upper 
teeth after some were knocked out from the injury.  He stated 
that an upper plate was made in the field by a military 
dentist, and that three of the rear lower teeth were also 
knocked out.  He stated that his teeth were knocked out while 
diving for cover from machine gun fire, and that his mouth 
hit the tracks of a tank.  He stated that he still had the 
original plate made for him in the field, which had his name 
and serial number still on it.  

In the veteran's application Form 21-526, dated in March 
2001, the veteran indicated that he received a dental injury 
in Germany in 1944.

In a statement dated in November 2002, the veteran stated 
that he had a service related injury to teeth due to an 
accident somewhere in France.

In a September 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran stated that when 
he entered service he had one tooth missing and a clip put on 
two teeth, and then he had an accident and broke two or three 
teeth.  He stated that he went to a dentist in France, who 
said that he would have to pull all the remaining teeth and 
make a plate.  The veteran stated that he had found the 
original teeth that the dentist had made for him in France, 
and that it had part of his name and social security number 
on it.  The veteran indicated that he had not had any dental 
treatment from VA since service.  A photograph of a dental 
plate is of record.

III.  Criteria

Under 38 U.S.C.A. § 1712 (West 2002), outpatient dental 
services and treatment, and related dental appliances, shall 
be furnished under this section only for a dental condition 
or disability-- 
      (A) which is service-connected and compensable in 
degree; 
      (B) which is service-connected, but not compensable in 
degree, but only if-- 
         (i) the dental condition or disability is shown to 
have been in existence at time of the veteran's discharge or 
release from active military, naval, or air service; 
         (ii) the veteran had served on active duty for a 
period of not less than 180 days or, in the case of a veteran 
who served on active duty during the Persian Gulf War, 90 
days immediately before such discharge or release; 
         (iii) application for treatment is made within 90 
days after such discharge or release, except that (I) in the 
case of a veteran who reentered active military, naval, or 
air service within ninety days after the date of such 
veteran's prior discharge or release from such service, 
application may be made within 90 days from the date of such 
veteran's subsequent discharge or release from such service, 
and (II) if a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction; and 
         (iv) the veteran's certificate of discharge or 
release from active duty does not bear a certification that 
the veteran was provided, within the 90-day period 
immediately before the date of such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental services and treatment indicated by the 
examination to be needed; 
      (C) which is a service-connected dental condition or 
disability due to combat wounds or other service trauma, or 
of a former prisoner of war; 
      (D) which is associated with and is aggravating a 
disability resulting from some other disease or injury which 
was incurred in or aggravated by active military, naval, or 
air service; 
      (E) which is a non-service-connected condition or 
disability of a veteran for which treatment was begun while 
such veteran was receiving hospital care under this chapter 
and such services and treatment are reasonably necessary to 
complete such treatment; 
      (F) from which a veteran who is a former prisoner of 
war is suffering; 
      (G) from which a veteran who has a service-connected 
disability rated as total is suffering; or 
      (H) the treatment of which is medically necessary (i) 
in preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.

38 U.S.C.A. § 1712 (West 2002).

The applicable regulation for service connection of dental 
conditions for treatment purposes provides as follows:
 
(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in § 17.161 of this 
chapter. 
 
(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war. 
 
(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 
days or more of active service. 
 
(d) The following principles apply to dental conditions 
noted at entry and treated during service:

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 
180 days or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the 
existing filling was replaced, after 180 days or 
more of active service.

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that 
they were filled during service. However, new 
caries that developed 180 days or more after such a 
tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.

(5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment 
during service.

(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service.

(e) The following will not be considered service-
connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of 
active service, or was due to combat or in-service 
trauma; and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of 
active service.

(f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.

38 C.F.R. § 3.381 (2003).

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C.A. § 1712(b) and 38 CFR 17.93 to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in this section.

(a) Class I. Those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function. There is no time limitation for making 
application for treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II. (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release 
from active service, which took place before October 1, 
1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if:

(A) They were discharged or released, under 
conditions other than dishonorable, from a period 
of active military, naval or air service of not 
less than 180 days.

(B) Application for treatment is made within one 
year after such discharge or release.

(C) Department of Veterans Affairs dental 
examination is completed within 14 months after 
discharge or release, unless delayed through no 
fault of the veteran.

(ii) Those veterans discharged from their final period 
of service before August 13, 1981, who had reentered 
active military service within one year from the date of 
a prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions 
relating to any such prior periods of service within one 
year of their final discharge or release.

(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be 
made within one year after the date of correction.

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the correction of 
such service-connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.

(f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following 
conditions:

(1) Application for such retroactive benefits is 
made within one year of April 5, 1983.

(2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.

All Class IIR (Retroactive) treatment authorized 
will be completed on a fee basis status.

(g) Class III. Those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are 
entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program 38 U.S.C.A.  Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated 
in § 17.47(g).

38 C.F.R. § 17.161 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board initially notes that treatable carious teeth and 
replaceable missing teeth are not compensable, and thus must 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2003).  
Thus the veteran is not eligible for treatment under Class I, 
which requires the veteran to have a compensable dental 
disability.  38 C.F.R. § 17.161 (2003).  The veteran is not 
eligible under Class II, as he did not make application for 
treatment within one year from discharge from service.  
38 C.F.R. § 17.161(b)(2).  The veteran is not eligible under 
Class II(b) or Class II(c), as the records do not indicate 
that he was a prisoner of war.  He is not eligible under 
Class IIR, as the record does not indicate that he made prior 
application for dental treatment at VA.  He is not eligible 
under Class III, as he does not have a dental condition that 
has been professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability.  He is not eligible under Class IV, as he does 
not have service-connected disabilities rated at 100 percent 
(his only service connected disability is bilateral hearing 
loss, rated as 60 percent disabling), and he is not eligible 
under Class V, as he is not participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31.

The veteran contends that he is eligible for outpatient 
dental treatment under Class II(a), pertaining to veterans 
having a service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  
38 C.F.R. § 17.161(c).  The veteran asserts that he sustained 
a dental injury in service when he had an accident and broke 
two or three teeth.  At one point he stated that he sustained 
the injury in Germany in 1944.  Later he stated that he 
sustained the injury in France.  He stated that he went to a 
dentist in France who pulled the rest of his teeth and gave 
the veteran a plate.  The veteran submitted a picture of the 
plate that was made for him in France.  He stated that he had 
one tooth missing prior to the accident, as well as a clip 
for two teeth.  He stated that he had not received VA dental 
treatment since service.  

The service medical records indicate that the veteran entered 
service with a partial prosthesis for the upper teeth, and 
that he had treatment during service for several carious 
upper and lower teeth.  The Board notes that tooth numbered 
15 on the right was reported missing in the separation 
examination report, but had been reported as present on the 
induction examination report.  The service dental records 
indicate that this tooth was carious in February 1945; there 
is no indication that it was lost due to dental trauma.  
Further, teeth numbered 5, 6, and 7 on the right, and teeth 
numbered 6 and 8 were present in the induction examination 
report, but were replaced by prosthesis in the separation 
examination report.  A service dental record indicated that 
these teeth were carious in January 1945; there is no 
indication that these teeth were lost due to dental trauma.  
Upon discharge the veteran was noted to have a full upper 
prosthesis.  There is no indication that the prosthesis he 
received in service, however, was due to dental trauma.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  In this case, the veteran has made some assertions 
that raise the possibility of a relationship to combat.  He 
has stated that he injured his teeth when he hit a tank while 
diving for cover.  However, while his WD AGO Form 53-55 
indicated that he served overseas from April 1945 to 
September 1945, there is no indication that he was in combat.  
His Separation Qualification Record indicated that he served 
with an engineer unit, and that he welded vehicles and other 
equipment, welded new sections on damaged trucks and welded 
points in bridge building.  He also set up and maintained 
equipment.  The Board finds that the veteran did not engage 
in combat with the enemy and thus the veteran's testimony 
alone may not establish a dental injury due to combat.  

The veteran's Form 53-55 indicated "none" in the box marked 
"wounds received in action."  On the March 1946 separation 
physical examination report, the veteran indicated that he 
had no wound, injury, or disease that was disabling.  In the 
box marked "list all significant diseases, wounds, and 
injuries," the veteran did not include any dental injuries.  
The examiner noted that there were no mouth or gum 
abnormalities in addition to a full upper-serviceable 
prosthesis.  The veteran applied for service connection for a 
hernia in March 1946; a dental injury is not mentioned, and 
dental treatment was not requested.  In his current 
application for entitlement to service connection for 
residuals of dental trauma for treatment purposes, the 
veteran indicated that the dental injury occurred in 1944; 
however, the WG AGO Form 53-55 indicated that the veteran was 
not overseas until April 1945.  The Board finds that the 
veteran did not suffer a dental injury due to combat or 
trauma while in service, as the records indicate that he was 
treated for carious teeth which were replaced by a denture 
before the veteran went overseas.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of dental trauma for purposes of 
dental treatment, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for the residuals of dental trauma, for 
the purpose of obtaining VA outpatient dental treatment, is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



